         Case 1:17-cv-20492-MBH Document 3 Filed 09/12/19 Page 1 of 1




         In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **           *
  DALE COUNTY ASSOCIATES,                       *
  LTD./DALEWOOD ESTATES,                        *
                                                *
                      Plaintiff,                *
                                                    Nos. 17-2049C; 17-20492C
                                                *
              v.                                    Filed: September 12, 2019
                                                *
  UNITED STATES,                                *
                                                *
                      Defendant.                *
   * * * * * * * * * * * * * * * * **           *
                                  ORDER

        The court is in receipt of parties’ September 10, 2019 joint stipulation to dismiss
certain plaintiffs’ claims in the case of Alabama Properties, Ltd., II, et al. v. United States,
Case No. 17-2049C, including the above-captioned plaintiff. The claims associated with
the above-captioned plaintiff, are, hereby, SEVERED from the case of Alabama
Properties, Ltd., II, et al. v. United States, Case No. 17-2049C, and shall be reorganized,
for case management purposes, into the above-captioned case, Dale County Associates,
Ltd./Dalewood Estates v. United States, and assigned Case No. 17-20492C. The court
DISMISSES, with prejudice, the claims of Dale County Associates, Ltd./Dalewood
Estates. As there is no just reason for delay, the Clerk’s Office shall enter immediate
JUDGMENT consistent with this Order, pursuant to RCFC 54(b). The entry of judgment
by the Clerk’s Office as to the above captioned plaintiff shall not affect this court’s
jurisdiction over the remaining plaintiffs in the case of Alabama Properties, Ltd., II, et al.
v. United States, Case No. 17-2049C.


       IT IS SO ORDERED.
                                                        s/Marian Blank Horn
                                                        MARIAN BLANK HORN
                                                                 Judge
